DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17011195 received on 4/28/2022. Claims 1, 12 and 18 are amended. Claims 2-11 and 13-17 are left in original form. Claims 1-18 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 4/28/2022, with respect to claims 1, 12 and 18 have been fully considered and are persuasive.  The rejection of claims 1, 12 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While Rodriguez discloses (Fig. 12) a smartphone-based reader comprising the method of: using an augmented reality trigger in an image to initiate an augmented reality experience (¶284; ¶474; ¶608, ¶614), Kiliccote teaches (Fig. 14) teaches a method and system for creating and using redundant and high capacity barcodes comprising: locating portions of Data Code arrange in a plurality of locations within the image, the Data Code being located through processing of information generated by a trigger (¶57; sub-areas are found through the master finder pattern), and combining each of the Data Code portions for processing as a unified Data Code (¶57 - Composite barcode 1400 can further include sub-areas 1420 that each can represent a separate data chunk) and it would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47), the cited prior art of record does not teach or fairly suggests a method of using an augmented reality experience to read a Data Code in an image, the method comprising: using an augmented reality trigger in an image to initiate an augmented reality experience, the augmented reality trigger being located in a first location within the image, the first location defining a continuous area within the image; locating portions of Data Code arranged in a plurality of second locations within the image, the plurality of second locations being located outside the first location, the Data Code being located through processing of information generated by the augmented reality trigger, and combining each of the Data Code portions for processing as a unified Data Code (claim 1); nor a method of using an augmented reality trigger to locate Data Code within an image, the method comprising: locating Data Code in an image, the Data Code being arranged in a plurality of first locations within the image; using an augmented reality trigger within the image to initiate an augmented reality experience, the augmented reality trigger being located in a second location within the image, the second location defining a continuous area within the image, the second location being outside the plurality of first locations, and processing the Data Code, wherein the augmented reality experience includes a location information of the Data Code (claim 12); nor a method of initiating an augmented reality experience and a Data Code reading with a single scan performed by a device, the method comprising the steps of: placing a device in a first location; performing a scan of an image to read an augmented reality trigger and a Data Code within the image, the augmented reality trigger being located in a first location within the image, the first location defining a continuous area within the image, the Data Code being arranged in a plurality of second locations within the image, the plurality of second locations being located outside the first location; initiating an augmented reality experience in response to the augmented reality trigger, and processing information contained in the Data Code, wherein location information of the Data Code within the image is generated by the augmented reality trigger such that the device can locate the Data Code during the scan from the first location (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887